DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (Cancer Chemother. Pharmacol., 2014) and Giladi et al (Scientific Reports, 2015).
The claims are drawn to a method of reducing the viability of cancer cells, and treating cancer, comprising administering an Aurora kinase inhibitor to the cancer cells, and applying an alternating electric field to the cancer cells; the alternating electric filed having a frequency between 100 and 300 kHz.

	Giladi et al teach the use of tumor treating fields (TTfields), i.e. low intensity, intermediate frequency, alternating electric fields, to disrupt mitotic spindle assembly in cancer cells.  This leads to abnormal chromosome segregation, cellular multinucleation, and apoptosis of daughter cells (abstract).  The TTfields are low intensity, i.e. 1-3 V/cm, intermediate frequency, i.e. 100-300 kHz, alternating electric fields (page 1, second paragraph).  Cell lines that were shown to be affected by the TTfields include, inter alia, grade IV glioblastoma (page 2, table 1).  The cell lines were treated with TTfields for 72 hours at optimal frequency (table 1; Fig. 3).
	It would have been obvious to a person having ordinary skill in the art, at the time the present invention was made, to combine the use of TTfields according to Giladi et al, with treatment of glioblastoma cells with an Aurora-A kinase inhibitor as taught by Hong et al, in an effort to achieve a more potent antiproliferative treatment of glioblastoma and other cancer cell lines, since both treatment methods are shown to be effective anti-cancer regiments.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649.  The examiner can normally be reached on M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622